United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Johnstown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1515
Issued: April 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ April 7, 2006 nonmerit decision denying his request for an oral hearing
following an overpayment decision. Because more than one year elapsed between the issuance
of the Office’s most recent merit decision dated April 5, 2005 and the date appellant filed his
appeal, the Board lacks jurisdiction to review the merits of the overpayment decision.1
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
following the April 5, 2005 decision finalizing the overpayment.
FACTUAL HISTORY
On February 7, 1997 appellant, a 50-year-old letter carrier, filed an occupational disease
claim alleging that on January 27, 1997 he first realized that his right knee tear was employment
1

See 20 C.F.R. §§ 501.3(d)(2); Linda Beale, 57 ECAB ___ (Docket No. 05-1536, issued February 15, 2006).

related.2 The Office accepted the claim for right knee torn meniscus and paid appropriate
compensation benefits. Appellant returned to modified part-time work on September 8, 1997
following his June 20, 1997 right knee arthroscopic surgery.
On December 20, 1999 appellant filed an occupational disease claim alleging that his
right knee pain was employment related.3 The Office accepted the condition of right knee
osteoarthritis. The Office accepted a claim for a recurrence of disability and authorized payment
of wage-loss compensation beginning November 13, 2000 based on the medical evidence.
Appellant returned to a modified job working six hours per day on February 12, 2001. On
July 26, 2001 the Office authorized right knee arthroscopy/joint debridement, which was
performed on August 27, 2001. On October 25, 2001 the Office placed appellant on the periodic
rolls for temporary total disability. She returned to a modified job working six hours per day on
December 17, 2001.4 The Office accepted a March 7, 2002 claim for a recurrence of disability.
On May 30, 2002 the Office authorized right knee total knee arthroplasty, which was performed
on June 3, 2002.
Appellant returned to limited-duty working six hours per day on
5
October 1, 2002.
On December 22, 2004 the Office made a preliminary determination that an overpayment
in the amount of $2,262.82 occurred because appellant received benefits for temporary total
disability through January 26, 2002 following his return to work six hours per day on
December 17, 2001. The Office found that he was at fault in the creation of the overpayment
because he accepted a payment that he knew or should have known was incorrect. The Office
advised appellant that, if he disagreed with the fact or amount of the overpayment or the finding
of fault, he had a right to submit any evidence or arguments and the right to request a
prerecoupment hearing within 30 days.
On January 27, 2005 the Office received appellant’s completed overpayment recovery
questionnaire which was dated January 17, 2005. Appellant contended that he was unaware of
the overpayment and that he had notified the Office that he had returned to work six hours per
day.
By decision dated January 27, 2005, the Office finalized the overpayment and noted that
appellant did not respond to the December 22, 2004 preliminary determination.

2

This was assigned File No. 03-0225036.

3

This was assigned File No. 03-0248034. On April 17, 2000 the Office doubled File No. 03-0248034 and File
No. 03-0225036 with File No. 03-248034 as the master file number.
4

The record contains evidence that appellant was paid compensation for total disability for the periods
December 2 through 29, 2001 and December 30, 2001 through January 26, 2002.
5

On November 6, 2003 appellant filed a claim for recurrence of disability beginning October 25, 2003. The
Office denied his claim by decision dated March 3, 2004, which was affirmed by an Office hearing representative in
a decision dated July 19, 2004. The Office hearing representative found that the record contained evidence of an
overpayment of compensation and remanded the case to the Office to follow the procedures regarding an
overpayment of compensation.

2

In a letter dated February 14, 2005, appellant informed the Office that he had responded
to the preliminary determination and that he requested waiver of the overpayment. He also
stated that he received no proof that he had received the overpayment.
In a decision dated April 5, 2005, the Office informed appellant that his overpayment
recovery form had been received and reviewed. The Office found that the preliminary
determination was correct and reissued the January 27, 2005 decision, which found appellant at
fault in the creation of an overpayment in the amount of $2,262.82. Appellant was informed that
he was not entitled to a waiver of the overpayment since he had been found at fault in the
creation of the overpayment. The Office informed him that, if he disagreed with the decision,
the only right of appeal was to the Board. However, the Office attached appeal rights which
included requesting an oral hearing before an Office hearing representative.
On April 12, 2005 appellant requested an oral hearing.
By nonmerit decision dated April 7, 2006, the Office denied appellant’s request for an
oral hearing on the grounds that he had not requested a hearing on the preliminary overpayment
determination. In addition, the Office noted that a final decision had been issued on the
overpayment issue on April 5, 2005. Appellant was informed that a final decision on an
overpayment is not subject to the hearing provisions set forth at 5 U.S.C. § 8124(b).
LEGAL PRECEDENT
Section 10.440(b) of the Office’s regulations provides that [t]he only review of a final
decision concerning an overpayment is to the Employees’ Compensation Appeals Board. The
provisions of 5 U.S.C. § 8124(b) (concerning hearings) and 5 U.S.C. § 8128 (concerning
reconsiderations) do not apply to such a decision.6 The Board has found that the implementation
of this regulation is a proper exercise of the Director’s discretion and that a claimant has no
further right to review by the Office once a final decision on the issue of overpayment has been
issued.7
ANALYSIS
In its April 5, 2005 overpayment decision, the Office correctly notified appellant that he
had the right to appeal that decision to the Board. However, the Office mistakenly attached
appeal rights with the April 5, 2005 overpayment decision which indicated that he could request
an oral hearing by an Office hearing representative. Appellant, on April 12, 2005, requested an
oral hearing before an Office hearing representative based upon the appeal rights given by the
Office with the April 5, 2005 final overpayment decision. By the time the Office issued its
decision denying appellant’s request for an oral hearing on April 7, 2006, the one-year time
limitation for review of decisions by the Board had already passed. The Office’s almost year
delay in responding to the April 12, 2005 request for a hearing and the misleading appeal rights
attached to the April 5, 2005 final overpayment decision effectively denied appellant the
6

20 C.F.R. § 10.44(b).

7

Charles E. Nance, 54 ECAB 447 (2003); Philip G. Feland, 48 ECAB 485 (1997).

3

opportunity to obtain a merit review of his overpayment decision before the Board. It is well
established that, when the delay in issuing a decision precludes a claimant from exercising his
right to appeal a merit decision to the Board, the Office should conduct a merit review.8 In the
present case, it is apparent that appellant’s opportunity for a merit review of the April 5, 2005
overpayment decision by the Board has been compromised by the Office’s almost one year delay
in issuing its decision denying appellant’s request for a hearing. The Board accordingly finds
that appellant is entitled to a merit review of the issues presented in the April 5, 2005 final
overpayment decision in order to protect his appeal rights.
CONCLUSION
The case will be remanded to the Office for a merit review of appellant’s final
overpayment decision based on the evidence of record and the issuance of an appropriate
decision to protect his appeal rights.

8

See, e.g., Anthony A. DeGenaro, 44 ECAB 230 (1992); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.9 (June 2002) “(when a reconsideration decision is delayed beyond 90 days and
the delay jeopardizes the claimant’s right to review of the merits of the case by the Board, the [Office] should
conduct a merit review).”

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2006 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: April 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

